              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00320-MR-WCM


PATRICK ESPOSITO and DEBORAH )
ESPOSITO,                        )
                                 )
                   Plaintiffs,   )
                                 )
         vs.                     )               ORDER
                                 )
                                 )
GOSHEN TIMBER FRAMES, INC.       )
and BONNIE PICKARTZ,             )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court sua sponte.

      This action was filed on November 6, 2018. [Doc. 1]. On December

13, 2018, the Plaintiffs' counsel filed an Affidavit of Service, indicating that

the Defendants were served with process on December 6, 2018. [Doc. 5].

As of the date of this Order, however, the Defendants have yet to

file an answer, and the Plaintiffs appear to have made no effort to

prosecute this action further against the Defendants.

      Accordingly, IT IS, THEREFORE, ORDERED that within fourteen (14)

days of the entry of this Order, the Plaintiffs shall file an appropriate motion

or otherwise take further action with respect to the Defendants.           The

Plaintiffs are advised that failure to take further action against
the Defendants will result in the dismissal of this case.



     IT IS SO ORDERED.

                         Signed: February 15, 2019




                                    2
